DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 2, 7 – 9, 11, and 13 – 19, filed on 31 August 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US 2018/0146011) in view of Smith et al. (US 2013/0347058) and Chan et al. (US 2018/0014187).
Regarding independent claim 1, Nagao teaches a device (Figure 1) comprising: 
at least one processor (Figure 1: Device 1 100a, Device 2 100b, Service System 106; Figure 7: Processor 702); 
a machine memory comprising instructions that configure the one or more processor (Figure 1: Device 1 100a, Device 2 100b, Service System 106; Figure 7: System Memory 704) to: 
detect entry into a geofenced area requiring authorized access (paragraph 36: a location of the first device 100a may be identified by the service system based on available location information communicated to the service system by the first device 100a).  Though it may appear that Nagao may not disclose geofenced area even though location relative to the service system is required, Smith discloses a trusted mechanism can be used to identify the platform location, determine whether a given geofencing policy is in place and if so, to determine whether a requested access is allowed (paragraph 12).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nagao's system to achieve a predictable result of utilizing geofenced area relative to the service system, as taught by Smith, based on location of the devices relative to the service system, as taught by Nagao, and the result would have been predictable.  
The combination of Nagao’s and Smith’s systems teaches the entry into the geofenced area satisfying a condition for establishing a root trust between the device and one or more other device associated with the geofenced area (Nagao, paragraph 45: message delivery between devices 100a, 100b using a trusted service system 106 based on received device location and/or orientation information 102a, 102b; paragraph 24: the service system 106 may act as a root of trust, issuing trusted credentials to one or more mobile devices 100a, 100b and/or other systems and/or devices associated with the service system 106); 
store the root trust as a trusted relationship state between the device and the other device (Nagao, paragraph 24: the service system 106 may act as a root of trust, issuing trusted credentials to one or more mobile devices 100a, 100b and/or other systems and/or devices associated with the service system 106); 
detect one or more rotational orientations of the device within the geofenced area (Nagao, paragraph 41: based on the received location and/or orientation information, the service system may determine that the second device 100b is oriented towards locations associated with the first device 100a and the third device 100c and deliver or not deliver a service response to the first, second, and/or third devices 100a-100c based on the determination).  Nagao does not expressly disclose the one or more rotational orientations are a pattern of a plurality of rotational orientations forming an authentication code.  Chan discloses one user may draw a pattern in the air with the device without rotating his wrist, but another user might rotate his wrist while drawing a pattern as gesture information (paragraph 43) and authenticated a connection with another device using the gesture information (paragraphs 50 – 52).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nagao's system to utilize a plurality of gesture information for authenticating a secure connection with another device, wherein the gesture information could be drawing a pattern in the air with the device.  One would be motivated to do so because this would help give a unique identification drawing gesture for each user that helps with security of authenticating a connection.  
The combination of Nagao’s and Chan’s systems teaches apply the one or more rotational orientations as a second-factor authentication to access content of the other device (Nagao, paragraph 39: determining whether a device 100a, 100b is oriented and/or otherwise pointed towards another device 100a, 100b based on relative device location and/or orientation information; Nagao, paragraph 42: a user of the second device 100b may be presented with an indication that the second device 100b is oriented in the direction of both the first and third devices 100a, 100c, and the user may select which of the devices 100a, 100c they would like to select to transmit a message to and/or the like);
receive a control input (Nagao, paragraph 42: a user of the second device 100b may be presented with an indication that the second device 100b is oriented in the direction of both the first and third devices 100a, 100c, and the user may select which of the devices 100a, 100c they would like to select to transmit a message to and/or the like); and
generate, in response to the control input, a persistent setting to cause an activation or inhibition of a function or state of one or more applications of the device to be triggered by the one or more rotational orientations of the device (Nagao, paragraph 42: a user of the second device 100b may be presented with an indication that the second device 100b is oriented in the direction of both the first and third devices 100a, 100c, and the user may select which of the devices 100a, 100c they would like to select to transmit a message to and/or the like).

Regarding dependent claim 2, Nagao teaches wherein the function or state is a trusted status of the device to access digital content (paragraph 42: a user of the second device 100b may be presented with an indication that the second device 100b is oriented in the direction of both the first and third devices 100a, 100c, and the user may select which of the devices 100a, 100c they would like to select to transmit a message to and/or the like).

Regarding independent claim 14, Nagao teaches a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions (Claim 1) that that when executed by a computer, cause the computer to: 
detect entry into a geofenced area requiring authorized access (paragraph 36: a location of the first device 100a may be identified by the service system based on available location information communicated to the service system by the first device 100a) .  Though it may appear that Nagao may not disclose geofenced area even though location relative to the service system is required, Smith discloses a trusted mechanism can be used to identify the platform location, determine whether a given geofencing policy is in place and if so, to determine whether a requested access is allowed (paragraph 12).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nagao's system to achieve a predictable result of utilizing geofenced area relative to the service system, as taught by Smith, based on location of the devices relative to the service system, as taught by Nagao, and the result would have been predictable.  
The combination of Nagao’s and Smith’s systems teaches the entry into the geofenced area satisfying a condition for establishing a root trust between the device and one or more other device associated with the geofenced area (Nagao, paragraph 45: message delivery between devices 100a, 100b using a trusted service system 106 based on received device location and/or orientation information 102a, 102b; paragraph 24: the service system 106 may act as a root of trust, issuing trusted credentials to one or more mobile devices 100a, 100b and/or other systems and/or devices associated with the service system 106); 
store the root trust as a trusted relationship state between the device and the other device (Nagao, paragraph 24: the service system 106 may act as a root of trust, issuing trusted credentials to one or more mobile devices 100a, 100b and/or other systems and/or devices associated with the service system 106).  
Nagao does not expressly disclose detect a pattern comprising a plurality of rotational orientations of the device within the geofenced area.  Nagao does not expressly disclose the one or more rotational orientations are a pattern of a plurality of rotational orientations forming an authentication code.  Chan discloses one user may draw a pattern in the air with the device without rotating his wrist, but another user might rotate his wrist while drawing a pattern as gesture information (paragraph 43) and authenticated a connection with another device using the gesture information (paragraphs 50 – 52).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nagao's system to utilize a plurality of gesture information for authenticating a secure connection with another device, wherein the gesture information could be drawing a pattern in the air with the device.  One would be motivated to do so because this would help give a unique identification drawing gesture for each user that helps with security of authenticating a connection.  
The combination of Nagao’s and Chan’s systems teaches on condition that the pattern matches a stored multi-rotational pattern, provide one or more applications of the mobile device with access to a private data network of a party that controls access to the geofenced area (Nagao, paragraph 54: a user of the first device 100a may set the device 100a in a receiving mode (e.g., a mode allowing the first device 100a to receive messages and/or other information from other devices) using the messaging application 500a and/or another device setting application; Chan, paragraph 43 and 50 - 52: one user may draw a pattern in the air with the device without rotating his wrist, but another user might rotate his wrist while drawing a pattern as gesture information and authenticated a connection with another device using the gesture information).

Regarding claim 15, claim 15 is similar in scope as to claim 2, thus the rejections for claim 2 hereinabove is applicable to claim 15.  

Claims 4, 8, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US 2018/0146011) in view of Smith et al. (US 2013/0347058) and Chan et al. (US 2018/0014187) and Brown et al. (US 2018/0091480).
Regarding dependent claim 4, Nagao does not expressly disclose wherein the digital content is a content blitz, however Nagao does disclose a user of the first device 100a may set the device 100a in a receiving mode (e.g., a mode allowing the first device 100a to receive messages and/or other information from other devices) using the messaging application 500a and/or another device setting application (paragraph 54), which is likely reads on “content blitz”.  Regardless, Brown discloses based on the determination of a trusted network, analysis system 150 may proceed to steps 308-312 where client device 100 downloads the requested data through trusted network provider 130 without manipulating a VPN switch on client device 100 (paragraph 32).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nagao's system to download content once from the network provider once a trusted connection to the network provider has been established.  One would be motivated to do so because this would provide security for a client device as well as peace of mind to the user that the downloaded content is safe.  

Regarding independent claim 8, Nagao teaches a method comprising: 
detecting entry of a device into a geofenced area requiring authorized access (paragraph 36: a location of the first device 100a may be identified by the service system based on available location information communicated to the service system by the first device 100a) .  Though it may appear that Nagao may not disclose geofenced area even though location relative to the service system is required, Smith discloses a trusted mechanism can be used to identify the platform location, determine whether a given geofencing policy is in place and if so, to determine whether a requested access is allowed (paragraph 12).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nagao's system to achieve a predictable result of utilizing geofenced area relative to the service system, as taught by Smith, based on location of the devices relative to the service system, as taught by Nagao, and the result would have been predictable.  
The combination of Nagao’s and Smith’s systems teaches the entry into the geofenced area satisfying a condition for establishing a root trust between the device and one or more other device associated with the geofenced area (Nagao, paragraph 45: message delivery between devices 100a, 100b using a trusted service system 106 based on received device location and/or orientation information 102a, 102b; paragraph 24: the service system 106 may act as a root of trust, issuing trusted credentials to one or more mobile devices 100a, 100b and/or other systems and/or devices associated with the service system 106); 
storing the root trust as a trusted relationship state between the device and the other device (Nagao, paragraph 24: the service system 106 may act as a root of trust, issuing trusted credentials to one or more mobile devices 100a, 100b and/or other systems and/or devices associated with the service system 106).  
Nagao does not expressly disclose a plurality of rotational orientations of the device and comparing the rotation orientations of the device to a stored multi-rotational pattern.  Chan discloses one user may draw a pattern in the air with the device without rotating his wrist, but another user might rotate his wrist while drawing a pattern as gesture information (paragraph 43) and authenticated a connection with another device using the gesture information (paragraphs 50 – 52).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nagao's system to utilize a plurality of gesture information for authenticating a secure connection with another device, wherein the gesture information could be drawing a pattern in the air with the device.  One would be motivated to do so because this would help give a unique identification drawing gesture for each user that helps with security of authenticating a connection.  
The combination of Nagao’s and Chan’s systems teaches detecting plurality of rotational orientations of the device within the geofenced area (Nagao, paragraph 42: a user of the second device 100b may be presented with an indication that the second device 100b is oriented in the direction of both the first and third devices 100a, 100c, and the user may select which of the devices 100a, 100c they would like to select to transmit a message to and/or the like; Chan, paragraph 43 and 50 - 52: one user may draw a pattern in the air with the device without rotating his wrist, but another user might rotate his wrist while drawing a pattern as gesture information and authenticated a connection with another device using the gesture information); 
applying the rotational orientations as a second-factor authentication to access content of the other device (Nagao, paragraph 42: a user of the second device 100b may be presented with an indication that the second device 100b is oriented in the direction of both the first and third devices 100a, 100c, and the user may select which of the devices 100a, 100c they would like to select to transmit a message to and/or the like; Chan, paragraph 43 and 50 - 52: one user may draw a pattern in the air with the device without rotating his wrist, but another user might rotate his wrist while drawing a pattern as gesture information and authenticated a connection with another device using the gesture information); 
comparing the rotational orientations of the device to a stored multi-rotational pattern (Nagao, paragraph 39: determining whether a device 100a, 100b is oriented and/or otherwise pointed towards another device 100a, 100b based on relative device location and/or orientation information; Chan, paragraph 43 and 50 - 52: one user may draw a pattern in the air with the device without rotating his wrist, but another user might rotate his wrist while drawing a pattern as gesture information and authenticated a connection with another device using the gesture information); and 
on condition that the rotational orientations of the mobile device matches the stored multi-rotational pattern, applying the one or more rotational orientations as second-factor authentication to activate content blitz from the other device (Nagao, paragraph 54: a user of the first device 100a may set the device 100a in a receiving mode (e.g., a mode allowing the first device 100a to receive messages and/or other information from other devices) using the messaging application 500a and/or another device setting application; Chan, paragraph 43 and 50 - 52: one user may draw a pattern in the air with the device without rotating his wrist, but another user might rotate his wrist while drawing a pattern as gesture information and authenticated a connection with another device using the gesture information).   Though it may appear that Nagao may not disclose content blitz, in particularly where the other device is from the trusted network, Brown discloses based on the determination of a trusted network, analysis system 150 may proceed to steps 308-312 where client device 100 downloads the requested data through trusted network provider 130 without manipulating a VPN switch on client device 100 (paragraph 32).  It would have been obvious, if not already taught, for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nagao's system to download content once from the network provider once a trusted connection to the network provider has been established.  One would be motivated to do so because this would provide security for a client device as well as peace of mind to the user that the downloaded content is safe.  

Regarding claim 9, claim 9 is similar in scope as to claim 2, thus the rejections for claim 2 hereinabove is applicable to claim 9. 

Regarding claim 16, claim 16 is similar in scope as to claim 4, thus the rejection for claim 4 hereinabove is applicable to claim 16.  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US 2018/0146011) in view of Smith et al. (US 2013/0347058) and Chan et al. (US 2018/0014187) and Zehler et al. (US 2016/0103494).
Regarding dependent claim 7, Nagao does not expressly logic to: in response to detecting an exit of the device from the geofence, disable access to the content of the party that controls the location or area within the geofence.  Zehler discloses for devices that have lost proximity, network access may be resumed once the master mobile device is once again in proximity (paragraph 58).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nagao's system to utilize proximity of device to a network to grant access to the network and to cut off access when the device is not within proximity to the network.  One would be motivated to do so because this would help ensure a secure network connection.  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US 2018/0146011) in view of Smith et al. (US 2013/0347058) and and Brown et al. (US 2018/0091480) Chan et al. (US 2018/0014187) and Morris (US 9,986,408).  
Regarding dependent claim 11, Nagao teaches the second-factor authentication further comprising utilizing the device to scan a marker within the geofence (paragraph 33: a user of an NFC-enabled smart phone may tap an NFC tag of another NFC-enabled device to send and/or receive data from the tag to and/or from the other device).  Morris discloses access to download multiple apps from a network when one particular app is downloaded (abstract), and said app can include rules that allow and limit access to said app to at least one of the following populations only those who are in a specified location, only those who scan a specific bar code, only those who scan a specific QR code (Claim 14).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nagao's system to allow content to be accessed when a user scans a barcode or a QR code.  One would be motivated to do so because this would help ensure a user is at a specific physical location relative to the network instead from a remote or VPN connection.  
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US 2018/0146011) in view of Smith et al. (US 2013/0347058) and Chan et al. (US 2018/0014187) and Brown et al. (US 2018/0091480) and Zehler et al. (US 2016/0103494).
Regarding claim 13, claim 13 is similar in scope as to claim 7, thus the rejections for claim 7 hereinabove is applicable to claim 13.  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US 2018/0146011) in view of Smith et al. (US 2013/0347058) and Chan et al. (US 2018/0014187) and Morris (US 9,986,408).  
Regarding claim 17, claim 17 is similar in scope as to claim 11, thus the rejection for claim 11 hereinabove is applicable to claim 17.  

Regarding dependent claim 18, Nagao teaches apply the one or more rotational orientations as the second–factor authentication to authenticate to the private data network (paragraph 39: determining whether a device 100a, 100b is oriented and/or otherwise pointed towards another device 100a, 100b based on relative device location and/or orientation information).  Nagao does not expressly disclose apply the scanning of the markers as the second–factor authentication to authenticate to the private data network.  Morris discloses access to download multiple apps from a network when one particular app is downloaded (abstract), and said app can include rules that allow and limit access to said app to at least one of the following populations only those who are in a specified location, only those who scan a specific bar code, only those who scan a specific QR code (Claim 14).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nagao's system to allow content to be accessed when a user scans a barcode or a QR code.  One would be motivated to do so because this would help ensure a user is at a specific physical location relative to the network instead from a remote or VPN connection.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US 2018/0146011) in view of Smith et al. (US 2013/0347058) and Chan et al. (US 2018/0014187) and Zehler et al. (US 2016/0103494).
Regarding claim 19, claim 19 is similar in scope as to claim 7, thus the rejections for claim 7 hereinabove is applicable to claim 19.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612